Citation Nr: 1524170	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  08-12 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial rating greater than 30 percent for major depression with panic disorder prior to August 26, 2014.  

2. Entitlement to an initial rating greater than 10 percent for eczema.

3. Entitlement to service connection for tinea pedis, to include as secondary to service-connected disability.

4. Entitlement to service connection for ingrown toenails, to include as secondary to service-connected disability.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to August 26, 2014. 




REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1994 to November 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case is currently under the jurisdiction of the RO in Nashville, Tennessee. 

The Veteran testified at a hearing before the undersigned in May 2009.  A transcript is of record. 

The Board remanded these claims for further development in March 2010.  In September 2011 the Board issued a decision which, among other things, granted a 30 percent rating for the Veteran's psychiatric disorder prior to June 22, 2010 (a 30 percent rating was already assigned as of that date), and denied a rating greater than 30 percent.  The Board remanded the remaining claims for further development.  

In a July 2012 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a joint motion for remand (JMR), vacated the Board's September 2011 decision to the extent it denied a rating greater 30 percent for the Veteran's major depression with panic disorder, and remanded the case for further action consistent with the terms of the joint motion.  The remainder of the decision remained undisturbed. 

The Board remanded these claims in August 2013 for further development.  

A November 2014 rating decision assigned a 100 percent rating for the Veteran's depression with panic disorder effective August 26, 2014, the date of a VA examination, and denied entitlement to a rating greater than 30 percent for her disorder and TDIU prior to this date.

The service connection claims for tinea pedis and ingrown toenails, and the initial evaluation of the Veteran's eczema, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's major depression with panic disorder is manifested by near-continuous depression affecting the ability to function independently, appropriately and effectively, and difficulty in adapting to stressful circumstances, including in a work-like setting, with deficiencies in most areas such as work, school, and mood. 

2. The Veteran worked full time through September 5, 2008, when her last job was terminated after six months, and her major depression with panic disorder has prevented her from obtaining or maintaining substantially gainful employment since that time.  

CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, but no higher, for major depression with panic disorder are satisfied from November 13, 2006 through August 25, 2014, inclusive.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.400, 4.3, 4.130, Diagnostic Code 9433 (2014). 

2.  The criteria for entitlement to TDIU are satisfied from September 6, 2008 through August 25, 2014, inclusive.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.3, 4.15, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Due Process

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Because the appeal of the initial rating of the Veteran's psychiatric disorder stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, a March 2007 letter provided all notice required under the VCAA, including the respective responsibilities of VA and the claimant for obtaining evidence, and VA's general criteria for rating service-connected disabilities, followed by adequate time for the Veteran to submit information and evidence before initial adjudication and readjudication of this claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

Concerning the duty to assist, the Veteran's service treatment records and VA treatment records have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  She has not identified any other records or evidence she wished to submit or have VA obtain.  Several VA psychiatric examinations have been performed which include consideration of the Veteran's medical history and set forth findings that enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2013).  As a total rating has been assigned effective August 26, 2014, the date of the most recent VA examination, further examination is moot with regard to the increased rating issue. 

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

The Board remanded this claim in August 2013 for further development, to include obtaining the Veteran's VA vocational rehabilitation folder and additional VA treatment records dated since September 2012.  Although the folder and additional VA treatment records have not been associated with the file, the Board finds it is able to grant a 70 percent rating prior to August 26, 2014, as well as TDIU as of July 6, 2008, based on the evidence currently of record, including the August 2014 VA examination report.  There is no reasonable possibility that the vocational rehabilitation folder would show symptoms equivalent to those associated with a 100 percent rating.  Moreover, the Veteran's work and educational history is clearly documented in the VA treatment records, which show that she worked full time until early September 2008.  A TDIU cannot be assigned as a matter of law prior to that time.  Accordingly, no prejudice exists.  See Stegall v. West, 11 Vet. App. 268 (1998) (the rule of prejudicial error applies to remand compliance issues). 

The Veteran testified at a hearing before the undersigned in May 2009.  Under 38 C.F.R. § 3.103(c)(2) (2014), the hearing officer has the responsibility to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer has two duties under § 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

At the hearing, the Veteran had an opportunity to provide testimony in support of this claim, facilitated by questioning from the undersigned and her representative.  The Veteran did not raise any new issues at the hearing, and there is no indication that any outstanding evidence might exist that would provide additional support for the claim.  See id.  Moreover, the Board undertook additional development after the hearing was conducted, including arranging for a VA examination to determine the severity of the Veteran's psychiatric disorder.  See id. at 498-99 (finding that any deficiencies in discharging the hearing officer's duties under § 3.103(c)(2) were rendered harmless by otherwise developing the record).  Given this development, in addition to the Veteran's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies to the hearing officer's duties); see also Sanders, 556 U.S. at 407, 410.


II. Initial Rating of Major Depression with Panic Disorder

For the following reasons, the Board finds that entitlement to a 70 percent rating for the Veteran's major depression with panic disorder is established from November 13, 2006, the effective date of service connection, through August 25, 2014.  A 100 percent rating is already in effect as of August 26, 2014. 

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that there is no basis for drawing a distinction between initial ratings and increased-rating claims for applying staged ratings); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  

Almost all mental health disorders, including major depressive disorder, are evaluated under the General Rating Formula for Mental Disorders (General Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9434.  Under the General Rating Formula, a 10 percent disability rating requires:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent disability rating requires: 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Id.  

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.  (The DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  79 Fed. Reg. 45093.  The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014, and do not apply to appeals already certified to the Board or pending before the Board.  Id.)

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2014); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  38 C.F.R. § 4.126.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).

While an examiner's classification of the level of psychiatric impairment as reflected in a GAF score can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2014); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

VA examination in April 2007 reflects that the Veteran experienced anxiety in confined, tight, or dark places.  She denied any suicidal ideation or violence.  She denied any current depression or a panic attack since service (5 months).  She was unmarried and lived with a friend.  She would periodically communicate with her dad, her stepmother, and a couple of aunts.  She had also become friendly with co-workers following her discharge from service.  Mental status examination revealed that the Veteran was neatly groomed with an appropriate affect and good mood.  Thought process and content were considered unremarkable.  Her memory was considered normal.  The Veteran was currently employed full time as a stocker at a department store.  Her Axis I diagnosis was panic disorder with agoraphobia (in remission), and the Veteran was assigned a global assessment of functioning (GAF) scale score of 78.  The examiner did not find that her symptoms resulted in decreased work efficiency and ability during periods of significant stress.  

VA treatment records from November 2007 reflect that the Veteran reported all of the symptoms of major depression for more than several months, including depressed mood, anhedonia, no libido, insomnia, poor attention and concentration affecting her ability to work, crying spells, and feelings of hopelessness and helplessness.  Currently, she had a depressed mood with a sad, tearful, and congruent affect.  The Axis I diagnosis was major depression, recurrent, and the Veteran was assigned a GAF of 50.  

VA treatment records from early January 2008 reflect that recent changes in medication had helped, with resulting improvement in mood and frequency of her panic-like attacks.  At this time, mood had been neutral to periods of mild depression, and affect was anxious but congruent.  Medication was reportedly helping her with depression and she sometimes had symptoms of insomnia.  She reportedly did not find her job satisfying and was looking for a new job.  

VA treatment records dated in March and April 2008 reflect that the Veteran had just begun a new full time job doing administrative work. 

In April 2008, the Veteran reported doing better than at the time of her last visit with improvement in most of her depressive symptoms and decrease in the intensity and frequency of anxiety attacks.  It was noted that she was still struggling with day to day symptoms of anxiety but was able to cope.  Mood was neutral/euthymic and affect was more relaxed/brighter.  There was good insight and judgment was good/responsible for behaviors.  The assessment was major depression.  

In June 2008, it was noted that the Veteran was having some panic attacks and had a longstanding history of depression.  The Veteran was assigned a GAF of 70.  

The Veteran's job doing administrative work was terminated in September 2008.  Specifically, a March 2013 employment information form (VA Form 21-4192) filled out by the Veteran's former employer reflects that she worked full time from March 2008 to September 2008, and that her employment was terminated in early September 2008 during the probationary period.  The evidence shows that she has not worked since that time. 

In October 2008, it was noted that the Veteran had just lost her job about a month earlier, but that this was unrelated to job performance.  Her mood was more depressed lately and she had suicidal thought but no plan.  The Veteran also had difficulty sleeping.  The possibility of increasing her Zoloft dosage was discussed.  

In December 2008, the Veteran noted an improvement in attitude following her recent job loss, and in January mood was neutral and affect was bright/pleasant.  

VA outpatient records from May 2009 indicate that the Veteran was being treated for major depression with associated panic attacks.  Her condition was about the same since her last visit.  It was further indicated that the Veteran struggled with day to day symptoms of depression but nothing extreme or sustained as a result of medication.  She was still unemployed but was attending school and waiting to transfer to the new GI Bill in August.  Examination at this time revealed that the Veteran was overall alert and oriented to all four spheres with adequate cognition for conversation.  Mood was neutral/euthymic and affect was brighter, fair, appropriate, and pleasant.  The Veteran denied any suicidal plans or intent.  Insight was adequate and judgment good.  The assessment was major depression, recurrent.  

At the Veteran's hearing before the Board in May 2009, the Veteran testified that she had been seeing a VA psychiatrist roughly every six months (transcript (T. at p. 11).  She had been seeing her psychologist about every three months (T. at p. 11).  She had been doing okay with the same medication for a while now, but her condition had affected her school and family, and her daily activities (T. at p. 12).  There had been instances when she had to leave work early due to her inability to function properly (T. at p. 13).  She was currently going to the VA in Jacksonville, Florida (T. at p. 13).  The Veteran also had trouble sleeping (T. at p. 14).  She stated that she had been experiencing panic attacks on almost a daily basis but had not had one in probably two/three months, noting that medication had toned it down a little (T. at p. 14).  

A June 2009 VA treatment record reflects that the Veteran reported having to drop certain classes as a result of being unable to focus and feeling depressed.  Physical examination revealed mood was anxious and depressed, and that affect was congruent and constricted.  Cognition was reported as preoccupied and that suicidal ideation was absent.  The Axis I diagnosis was rule out PTSD secondary to nonservice-connected matters, panic disorder without agoraphobia, major depressive disorder, moderate, recurrent, and bereavement.  In July and September 2009, the same symptoms were noted.

VA treatment records dated in September 2009 reflect that the Veteran's vocational rehabilitation services were recently suspended due to her having withdrawn from two courses because she was not doing well in them.  However, it was recently reinstated and she was now taking three classes. 

In October 2009, it was noted that the Veteran was now attending school through the post-911 GI Bill.  Her mood continued to be anxious and depressed, and her affect, congruent and constricted.    

VA treatment records from January 2010 reflect that the Veteran was doing about the same since her last visit.  Mood had been neutral/euthymic and affect was fair, appropriate, and pleasant.  The assessment was major depression.  

In May 2010, it was noted that the Veteran's depression was poorly controlled and that she had gained more than 50 pounds in the previous year.  

VA treatment records dated in June 2010 reflect that the Veteran reportedly felt stuck and did not know how to solve her problems.  She denied any suicidal intent or plan.  Mood was indicated as anxious and depressed, and affect was congruent.  The Veteran was still struggling with day to day symptoms of depression and anxiety.  She stated that she experienced an ongoing depressed mood which went up and down and was exacerbated by frustration.  She was not working and taking one class.  She stated that she had difficulty writing papers and difficulty focusing her thoughts since the fall of 2009.  She stated that for this reason she had failed three classes.   

VA examination in June 2010 revealed that the Veteran experienced anxiety 4-5 days a week for a few minutes to most of the day.  Her mood was reportedly moderately depressed during the whole day and precipitating factors included a lung condition, struggling in school, unemployment, financial difficulties, and loneliness.  Symptoms associated with depression included some anhedonia, poor energy, and decreased concentration.  The Veteran had never married.  Mental status examination revealed that the Veteran was clean and neatly groomed.  Her affect was constricted and her mood, dysphoric.  Thought process and content were unremarkable.  She related having panic attacks two to three times a month.  She denied having suicidal thoughts or problems with activities of daily living.  The Veteran stated that she was fired from her most recent position because she "did not fit in with the clique."  Since then, she had been focusing on school.  The Veteran did not contend that her unemployment was due to the effects of her mental disorder.  The Axis I diagnosis was major depressive disorder.  The Veteran was assigned a GAF score of 60.  The examiner believed that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to her service-connected mental disorder.  The examiner went on to comment that the decreased concentration/motivation had interfered with the Veteran's academic success.  

An April 2011 VA treatment record reflects that the Veteran's panic or anxiety episodes were characterized by trembling, increased heart rate, shortness of breath, and fear of going crazy.  These episodes lasted about twenty minutes and occurred several times a week.  She was assigned a GAF score of 52. 

VA treatment records dated in May 2011 reflect that the Veteran reported a chronic depressed mood since 2001 with depression varying in intensity but no remission in the last ten years.  In one record, it was noted that the Veteran was extremely anxious and on the verge of a panic attack in the office.  She reported having several panic attacks per day.  She also reported a severely depressed mood with increasing panic.  It was noted that she soon had to vacate the apartment in which she was living.  

An August 2011 VA treatment record reflects that the Veteran was slightly more depressed and had difficulty sleeping.  She was adjusting to a new situation.  It was suggested that she return to school and find part time work.  

Another August 2011 entry reflects that the Veteran was in the "process of being hired" and was to go back to school through VA's vocational rehabilitation program.  However, the Board notes that subsequent treatment records show that she was actually still looking for work and was not hired.  For example, an April 2012 VA treatment record reflects that the Veteran had been unable to find a job since she relocated in June 2011.  Her mood at the time of the August 2011 record was improved, but she reported an ongoing dysthymic mood on most days. 

VA treatment records dated in March 2012 reflect that the Veteran was still looking for a job and not sure about resuming school.  She watched television most days.

An August 2012 VA treatment record reflects that the Veteran was soon to move to another state and work full time as an au pair for the child of a friend. 

The August 2014 VA examination report reflects that the Veteran's depressive disorder was characterized by sadness, diminished energy, diminished self esteem, sleep impairment, diminished hope, diminished concentration, diminished interests, and shame.  Her panic disorder was characterized as severe and occurring three times per week with recurring transient episodes of intense fear associated with breathing difficulty, palpitation, and perspiration.  The examiner stated that the depression and panic disorder were well known to co-occur, and that while each co-morbidity further limited the Veteran's psychosocial functioning, distinguishing the separate impacts of each disorder on the Veteran's functioning was not feasible.  The examiner found that the Veteran's psychiatric disorder caused total occupational and social impairment.  The Veteran was living alone and receiving services through a VA program for homeless Veterans.  It was noted that the Veteran earlier lived with friends for a year, and that they were her main social support.  With regard to her work history, the examiner stated that the Veteran last sustained a job in 2008 for six months, but her employment was terminated due to underperformance.  She was on a range of medications to treat her psychiatric symptoms.  

The August 2014 VA examination report reflects that symptoms included a depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, flattened affect, difficulty in adapting to stressful circumstances, including work or a work-like setting, and inability to establish and maintain effective relationships.  The examiner assigned a GAF score of 45-50, denoting serious symptoms.  The examiner observed that the Veteran was socially very aloof and being cared for by a case manager through a VA program for homeless Veterans.  The examiner found that the Veteran had severe symptoms of depression and panic.  Based on this history and these clinical findings, the examiner concluded that the Veteran's depression would preclude her from obtaining and retaining substantially gainful employment consistent with her education and occupational experience. 

Resolving reasonable doubt in favor of the claim, the Board finds that the Veteran's major depression with panic disorder has more nearly approximated the criteria for a 70 percent rating since the date of claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The August 2014 VA examination report clearly supports such a finding, as the examiner found that the Veteran had difficulty in adapting to stressful circumstances, including work or a work-like setting, and inability to establish and maintain effective relationships, with total occupational and social impairment.  Moreover, VA treatment records dated in November 2007 reflect that the Veteran reported all of the symptoms of major depression for more than several months, including depressed mood, anhedonia, no libido, insomnia, poor attention and concentration affecting her ability to work, crying spells, and feelings of hopelessness and helplessness, and was assigned a GAF of 50, denoting serious symptoms.  These records show that the Veteran's depression was severe as early as November 2007.  Although the April 2007 VA examination report shows less severe symptoms based on the Veteran's apparent self-report and a GAF score of 78, the close proximity in time between this examination and the November 2007 VA treatment records indicates that this report did not capture the true level of severity of the Veteran's psychiatric disorder at that time, resolving reasonable doubt.  

Other VA treatment records also show that the Veteran has had near-continuous depression.  For example, in May 2011 the Veteran reported a chronic depressed mood since 2001 with depression varying in intensity but no remission in the last ten years.  In April 2008, the Veteran reported struggling with day to day symptoms of anxiety.  

Significantly, although the Veteran was able to work full time through early September 2008, her last job was terminated at that time after only six months, and she has remained unemployed since then.  Thereafter, she attempted school through VA's vocational rehabilitation program, but has essentially been unable to complete her coursework, with the exception of one or two classes, due to depression and related difficulties with motivation and focusing.  The June 2009 VA treatment record reflects that the Veteran reported having to drop certain classes as a result of being unable to focus and feeling depressed.  The June 2010 VA treatment record reflects that the Veteran was struggling with day to day symptoms of depression and anxiety, and experienced an ongoing depressed mood.  She was not working and taking one class.  She stated that she had difficulty writing papers and difficulty focusing her thoughts since the fall of 2009.  These records support a finding that the Veteran has had near-continuous depression affecting the ability to function independently, appropriately and effectively, and difficulty in adapting to stressful circumstances, including in a work-like setting, with deficiencies in most areas such as work, school, and mood.

There have been some fluctuations over time in the severity of the Veteran's symptoms.  Her depressive symptoms have sometimes been reported or assessed as mild, as shown in the January 2008 VA treatment records.  Beginning around June 2009, when she dropped several classes, her difficulty focusing and depression seemed to increase.  Indeed, she stated in the June 2010 VA treatment record that she had experienced difficulty focusing since the fall of 2009.  By 2014, she was neither working nor in school, and receiving assistance through a VA program for homeless Veterans.  The Board also recognizes that the June 2010 VA examiner found a less severe level of occupational and social impairment more consistent with the criteria for a 30 percent rating.  See 38 C.F.R. § 4.130.  Nevertheless, as noted above, the Board must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.  Moreover, it is the Board's responsibility to interpret examination reports in "light of the whole recorded history, reconciling the various reports into a consistent picture" so that the rating or ratings may "accurately reflect the elements of disability present."  38 C.F.R. § 4.1.  Finally, the Board must consider the length of remissions, and the veteran's capacity for adjustment during periods of remission.  See 38 C.F.R. § 4.126.  In this case, remissions in the severity of symptoms have been short and intermittent, and the Veteran has not been able to return to work or school during such remissions.  

Thus, for the reasons discussed, the balance of the evidence shows that the criteria for a 70 percent rating have more nearly been approximated for the entire period under review, with VA treatment records as early as November 2007 showing severe symptoms and the August 2014 VA examination report confirming the severity of her psychiatric disorder.  

Stated in other terms, and especially in light of the August 2014 VA examination report, the evidence indicates that the Veteran's depression and panic disorder have been severe since the November 2006 effective date of service connection, but that the full disability picture only emerged over time as the Veteran attempted work, school, and transitioning to a civilian career after separation from service.  She last worked in 2008, in a job that was held for only six months and was terminated by her employer during the probation period.  Moreover, she has not been able to complete most of her classes due to difficulties with motivation and concentration.  This evidence is highly probative of psychiatric symptoms including near-continuous depression and anxiety causing difficulty adapting to stressful circumstances, including at work or in a work-like setting.  See General Rating Formula, 38 C.F.R. § 4.130. 

Accordingly, resolving reasonable doubt, the criteria for a 70 percent rating are more nearly approximated since the November 2006 effective date of service connection.  See id.

None of the Veteran's symptoms are equivalent in frequency, severity, or duration to the symptoms corresponding to a 100 percent rating.  She does not have gross impairment in thought processes or communication, persistent delusions or hallucinations, or grossly inappropriate behavior.  See 38 C.F.R. § 4.130.  The VA examination reports and treatment records in fact show just the contrary, as discussed above.  She is not in persistent danger of hurting herself or others.  In this regard, she has generally denied suicidal ideation, and to the extent she reported such thoughts, they were characterized as passive and without plan or intent, and she did not have homicidal ideation.  She is able to perform activities of daily living, including maintenance of minimal personal hygiene, as shown in the VA examination reports and treatment records.  See id.  She also does not have disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  See id.  The VA examination reports affirmatively show that she has been fully oriented and does not have significant memory loss.  

Moreover, her symptoms are clearly and specifically contemplated by the criteria corresponding to a 70 percent rating or a lower evaluation, as discussed above, which further weighs against a finding that they are equivalent to the symptoms contemplated by a 100 percent rating, which necessarily must be more severe.  Although the August 2014 VA examiner found that the Veteran had total occupational and social impairment, this finding alone is not sufficient to satisfy the criteria for a 100 percent rating prior to that date, as the Veteran must also have symptoms equivalent in severity to the symptomatology listed for that rating, which is an independent factor.  See Vazquez-Claudio, 713 F.3d at 117 (rejecting the interpretation that symptoms corresponding to a 30-percent rating would warrant a 70 percent rating merely because it was found that they cause deficiencies in most areas).  As the Veteran does not have such symptoms, entitlement to a 100 percent rating prior to August 26, 2014 is not established.  See 38 C.F.R. § 4.130. 

With regard to staged ratings, although there may have been some fluctuations in severity of the Veteran's symptoms over the course of this appeal, the preponderance of the evidence shows that it has consistently satisfied the criteria for a 70 percent rating, but no higher, throughout the pendency of this claim, for the reasons explained above.  Thus, staged ratings are not warranted for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

Referral of the Veteran's psychiatric disorder for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of her symptoms and resulting functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  In this regard, the Veteran's symptoms of depression, panic attacks, sleep impairment, low energy, disturbances in motivation and mood, and difficulty adjusting to stressful circumstances as well as their effects on occupational and social functioning and general level of severity, as described above, are contemplated by the General Rating Formula, which takes into account both symptoms and the degree of occupational and social impairment they cause.  See 38 C.F.R. § 4.130, DC 9433.  Although a given symptom may not be specifically mentioned in the General Rating Formula, the symptoms set forth therein are not meant to constitute an exhaustive list but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.  Thus, the fact that a given symptom is not mentioned in the rating criteria is not in itself a basis for extraschedular referral. 

There is no indication that the symptoms and clinical findings are otherwise exceptional or unusual for the Veteran's psychiatric disorder in relation to the schedular criteria, or are not adequately compensated by the 70 percent rating assigned for the entire period under review.  Accordingly, Board will not refer the case for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114. 

III. TDIU

The Board finds that entitlement to TDIU based on the Veteran's service-connected major depression with panic disorder is established since September 2008, when the Veteran's last job was terminated, for the reasons explained below.  

Preliminarily, the Board notes that the issue of TDIU is not a stand-alone claim, but is part and parcel of the appeal of the initial rating assigned the Veteran's service connected psychiatric disorder.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this regard, the evidence shows unemployability since early September 2008 due to the Veteran's psychiatric symptoms.

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  38 C.F.R. § 4.16(b).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  While the rating is based primarily upon the average impairment in earning capacity, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effect of combinations of disability.  Id. 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall generally be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment may also be established, on a facts found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id. 

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.  

The Veteran's major depression with panic disorder meets the percentage requirements for schedular TDIU based on one disability, as it is rated as at least 70 percent disabling since the November 2006 effective date of service connection.  See id.  

The balance of the evidence discussed above shows that the Veteran's psychiatric disorder has prevented her from obtaining or retaining substantially gainful employment since early September 2008, as found by the August 2014 VA examiner.  The Veteran had full time jobs until that time.  As reflected in the March 2013 employment information form, her last job was terminated during the probation period, and the August 2014 VA examination report reflects that it was due to underperformance.  Thereafter, the Veteran attempted school, and her inability to complete most of her courses due to depression and difficulty with motivation and concentration, which eventuated in her discontinuing school altogether, further supports a finding of unemployability since September 2008.  Significantly, the August 2014 VA examiner found based on the Veteran's history and the clinical findings on examination that the Veteran's depression would preclude her from obtaining and retaining substantially gainful employment consistent with her education and occupational experience. 


Accordingly, resolving reasonable doubt in favor of the claim, entitlement to TDIU is established as of September 6, 2008.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); see also 38 C.F.R. § 3.102.  As the Veteran was working full time prior to that date, TDIU earlier than September 6, 2008 must be denied as a matter of law. 


ORDER

Entitlement to a 70 percent rating, but no higher, for major depression with panic disorder, is granted from November 13, 2006 through August 25, 2014, subject to the law governing payment of monetary benefits. 

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is granted as of September 6, 2008, subject to the law governing payment of monetary benefits.


REMAND

While the Board sincerely regrets the delay, the initial evaluation of the Veteran's eczema and the service connection claims for tinea pedis and ingrown toenails must be remanded for further development to ensure they are afforded every due consideration, and to aid the Board in making a fully informed decision.  

In its August 2013 remand directives, the Board instructed that the Veteran's outstanding VA treatment records dated since September 2012 must be associated with the claims file.  This action has not yet been accomplished.  The November 2014 supplemental statement of the case indicates that such records exist, as it lists treatment records from VA facilities in Nashville and North Florida dating through September 2014 in the evidence section. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran's VA treatment records from the Tennessee Valley Healthcare System, the North Florida/South Georgia Veterans Health System, and any other VA facilities where she has been treated since September 2012 must be added to the claims file. 

2. Then, after completing any other development that may be indicated, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


